1    TERRY A. DAKE, LTD.
     20 E. Thomas Rd.
2    Suite 2200
     Phoenix, Arizona 85012-3133
3    Telephone: (602) 710-1005
     tdake@cox.net
4
     Terry A. Dake - 009656
5
     Attorney for Trustee
6
                         IN THE UNITED STATES BANKRUPTCY COURT
7
                               FOR THE DISTRICT OF ARIZONA
8
     In re:                              )     In Chapter 7 Proceedings
9                                        )
     CLINTON JACOB KAUER,                )
10   ALICIA MARIE KAUER,                 )     Case No. 2:20-BK-01106-EPB
                                         )
11                            Debtors.   )
                                         )
12
                                   NOTICE OF HEARING
13
                 PLEASE TAKE NOTICE that a hearing on the trustee’s objection
14
     to exemptions and the debtors’ response (Admin. Dkt. Nos. 29, 31) will
15
     be held on May 12, 2020 at 10:00 a.m. before the Honorable Eddward P.
16
     Ballinger at the United States Bankruptcy          Court, 230 N. First Avenue,
17
     7th Floor, Courtroom No. 703, Phoenix, Arizona.
18
                 DATED   April 15, 2020.
19
                                         TERRY A. DAKE, LTD.
20
                                         By    /s/ TD009656
21                                            Terry A. Dake – 009656
                                              20 E. Thomas Rd.
22                                            Suite 2200
                                              Phoenix, Arizona 85012-3133
23

24

25

26

27

28


     Case 2:20-bk-01106-EPB   Doc 32 Filed 04/15/20 Entered 04/15/20 10:33:05   Desc
                               Main Document    Page 1 of 2
1    COPY e-mailed April 15, 2020 to:
2    KENNETH L NEELEY
     NEELEY LAW FIRM, PLC
3    2250 E. GERMANN RD., SUITE 11
     CHANDLER, AZ 85286
4    480-802-4647
     Fax : 480-907-1648
5    Email: ecf@neeleylaw.com
6     /s/ TD009656
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            2


     Case 2:20-bk-01106-EPB   Doc 32 Filed 04/15/20 Entered 04/15/20 10:33:05   Desc
                               Main Document    Page 2 of 2
